
	

113 HR 435 IH: Military Enlistment Opportunity Act of 2013
U.S. House of Representatives
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 435
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2013
			Mr. Coffman
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend title 10, United States Code, to authorize the
		  enlistment in the Armed Forces of additional persons who are residing in the
		  United States and to lawfully admit for permanent residence certain enlistees
		  who are not citizens or other nationals of the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Military Enlistment Opportunity Act of
			 2013.
		2.Qualifications
			 for enlistment in the Armed Forces
			(a)Additional
			 qualified personsParagraph
			 (1) of subsection (b) of section 504 of title 10, United States Code, is
			 amended—
				(1)by redesignating
			 subparagraph (C) as subparagraph (E); and
				(2)by inserting after
			 subparagraph (B) the following new subparagraphs:
					
						(C)A person who, at the time of enlistment in
				an armed force, has resided continuously in a lawful status in the United
				States for at least two years.
						(D)A person who, at the time of enlistment in
				an armed force, possesses an employment authorization document issued by United
				States Citizenship and Immigration Services under the requirements of the
				Department of Homeland Security policy entitled Deferred Action for
				Childhood Arrivals
				(DACA).
						.
				(b)Admission to
			 Permanent Residence of Certain EnlisteesSuch section is further
			 amended by adding at the end the following new subsection:
				
					(c)Admission to
				permanent residence of certain enlistees(1)A person described in subsection (b) who,
				at the time of enlistment in an armed force, is not a citizen or other national
				of the United States or lawfully admitted for permanent residence shall be
				adjusted to the status of an alien lawfully admitted for permanent residence
				under the provisions of section 249 of the Immigration and Nationality Act (8
				U.S.C. 1259), except that the alien need not—
							(A)establish that he or she entered the
				United States prior to January 1, 1972; and
							(B)comply with section 212(e) of such Act
				(8 U.S.C. 1182(e)).
							(2)The Secretary of Homeland Security shall
				rescind the lawful permanent resident status of a person whose status was
				adjusted under paragraph (1) if the person is separated from the armed forces
				under other than honorable conditions before the person served for a period or
				periods aggregating five years. Such grounds for rescission are in addition to
				any other provided by law. The fact that the person was separated from the
				armed forces under other than honorable conditions shall be proved by a duly
				authenticated certification from the armed force in which the person last
				served. The service of the person in the armed forces shall be proved by duly
				authenticated copies of the service records of the person.
						(3)Nothing in this subsection shall be
				construed to alter the process prescribed by sections 328, 329, and 329A of the
				Immigration and Nationality Act (8 U.S.C. 1439, 1440, 1440–1) by which a person
				may naturalize through service in the armed
				forces.
						.
			(c)Clerical
			 amendments
				(1)Section
			 headingThe heading of such
			 section is amended to read as follows:
					
						504.Persons not
				qualified; citizenship or residency requirements;
				exceptions
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 31 of
			 such title is amended by striking the item relating to section 504 and
			 inserting the following new item:
					
						
							504. Persons not qualified; citizenship or
				residency requirements;
				exceptions.
						
						.
				
